EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Diana Mederos on 2/11/2022.
The application has been amended as follows: 
Clams 1-20 have been canceled. 

Claim 21 has been added as follows: 

Claim 21. A mobile gaming system, comprising: 
            a first display screen and a second display screen in communication with an entertainment console, wherein each of the first and second display screens includes a screen display, a rear side, left edge, a right edge, a top edge, and a bottom edge, the first and second display screens each have a diagonal measurement of fifty to ninety inches;            
a sliding platform mounted in an automobile and moveable between a retracted configuration fully inside the automobile and an extended configuration partially outside the automobile, the sliding platform includes a first support structure and a second support structure mounted on the sliding platform; 
            a first articulating arm connecting the rear side of the first display screen to the first support structure and a second articulating arm connecting the rear side of the second display screen to the second support structure; 

            the first and second display screens are viewable by patrons when moved to the extended configuration outside of the automobile when the first and second display screens are rotated nearly 90 degrees such that the right side of the first display screen is adjacent the left side of the second display screen and the screen display of the first display screen and the screen display of the second display screen are facing in approximately the same direction.   

Drawings
The following changes to the drawings have been discussed by the examiner and agreed upon by applicant: applicant will submit replacement drawing sheets with reference numbers.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 21 recites a mobile gaming system that includes first and second displays that slides and rotates from retracted configuration fully within an automobile to an extended configuration partially outside of the vehicle.  The prior art fails to anticipate or make obvious all of the recited features of claim 21. 
Williams discloses a single vehicle display mount that rotates from a retracted configuration (e.g., see Fig. 6) to an extended configuration (e.g., see Fig. 2), but Williams fails to disclose a sliding platform, dual displays, and the retracted configuration fully within an automobile.  
U.S. Patent No. 10,412,800 to Beattie discloses a dual vehicle LED display system that rotates on the rear doors of the vehicle, but fails to disclose numerous features, including an entertainment console, a sliding platform, and the retracted configuration fully within the vehicle.  
U.S. Patent Application Publication No. 2010/0327616 to Calhoun and U.S. Patent Application Publication No. 2008/0083352 to Tovani each disclose a sliding mechanism for a vehicle.  Each fails to disclose mount and rotating thereon dual displays connected to an entertainment console.
An Internet search identified multiple custom vans/trailers for gaming events, as well as, custom truck beds and car trunks that include rotating displays.  However, none of the prior art custom trucks/vans/cars include each of the features recited in claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James S. McClellan/Primary Examiner, Art Unit 3715